Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on 03/03/2021. Claims 1-20 are currently pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12-13, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IchirIu et al. (USPGPUB No. 7043673 B1, hereinafter referred to as IchirIu).
Referring to claim 1, Ichiriu discloses a data bus comprising {“instruction bus 145” in a CAM device, see Fig. 1, Col 3, lines 20-25}: a transaction selection circuit {“determine forwarding destinations for data packets”, see Background section} configured to receive vector data {“parity check vector called a syndrome 508”, see Fig. 16, Col 18, lines 8-10} including a plurality of transactions {“In  many CAM applications”, Col 17, lines 33-35} from outside of the data bus, select at least one transaction {“allow the CAM array” containing said transactions, see Fig. 15,  Col 17, lines 33-35} from the plurality of transactions in which no traffic conflict occurs {“CAM device performs self-invalidation operations”, Col 17, lines 40-42} based on whether there is a traffic conflict {“to clear errors in the error address register”, Col 17, lines 40-42, see Fig. 15} among the plurality of transactions, and output the selected at least one transaction {“the host may then access the alternate storage from time to time”, see Fig. 15, Col 17, lines 42-44}; 
and a memory data path  comprising at least one register {“to clear errors in the error address register” a path as claimed, Col 17, lines 40-42, see Fig. 15} and configured to output {“take appropriate actions to maintain coherency”, Col 17, lines 44-47} the selected at least one transaction provided {“substantially identical to the error address register”, see Fig. 15, Col 17, lines 47-50} by the transaction selection circuit via the at least one register to the outside of the data bus {“parity checking scheme” through the data bus as claimed, see Fig. 16, Col 18, lines 1-3}.

As per claim 2, the rejection of claim 1 is incorporated and IchirIu discloses wherein the transaction selection circuit generates a conflict table {“generate an error scan sequence… within a CAM array”, Col 21, lines 52-55} including information about whether there is a traffic conflict {“parity checking scheme” over the CAM array, see Fig. 16, Col 18, lines 1-3} among the plurality of transactions {“storage locations within a CAM array”, see Fig. 24, Col 21, lines 58-60}, and selects the selected at least one transaction based on the conflict table {“receive a match signal 722 from compare circuit 725”, see Fig. 24, Col 21, lines 65-67}.

As per claim 3, the rejection of claim 2 is incorporated and IchirIu discloses wherein the transaction selection circuit, after outputting at least one first transaction, updates the conflict table {“address counter 721 increments the address count”, see Fig. 24, Col 22, lines 1-3} based on information about the at least one first transaction {“if the match signal 722 is high when a rising edge of the enable signal 126 occurs”, see Fig. 24, Col 22, lines 1-5}, and by selecting at least one second transaction based on the conflict table {“N-1 storage location”, Col 24, lines 12-15}, outputs the selected at least one second transaction {“corresponds address value N-1”, see Fig. 24, Col 24, lines 12-15}.

As per claim 4, the rejection of claim 1 is incorporated and IchirIu discloses wherein the transaction selection circuit comprises:
a conflict table management circuit {“compare circuit 725”, see Fig. 25, Col 24, lines 41-45} configured to generate a conflict table including information about whether there is a traffic conflict {“parity check matrix”, see Fig. 16, Col 18, lines 4-13} among the plurality of transactions {“CAM device performs self-invalidation operations”, Col 17, lines 40-42}, update the conflict table {“take appropriate actions to maintain coherency”, Col 17, lines 44-46} , and output selected information including information about the selected at least one transaction based on the conflict table {“generate a parity check vector”, See Fig. 16, Col 18, lines 4-13};
and a transaction output circuit {“error correction circuit 509”, see Fig. 16, Col 26-30} configured to output the selected at least one transaction {“syndrome 508 is additionally supplied to an error correction circuit 509”, see Fig. 16, Col 18, lines 23-26} among the plurality of transactions {“position of the matching column”, Col 18, lines 30-32} based on the selected information provided by the conflict table management circuit {“corresponds to the position… in error within the CAM word 503” from the conflict table management circuit, see Fig. 16, Col 18, lines 29-33}.

As per claim 5, the rejection of claim 1 is incorporated and IchirIu discloses wherein the transaction selection circuit outputs the selected at least one transaction based on a conflict table {“error correction code stored with the CAM word”, see Fig. 16, Col 17, lines 57-60}, wherein the conflict table includes a square matrix {“parity check matrix”, see Fig. 16, Col 18, lines 4-13} in which a row length and a column length {“identifying a column of bits [in a row]”, see Fig. 16, Col 18, lines 30-32} thereof correspond to a number transactions {“corresponds to the position… in error within the CAM word 503” from the conflict table management circuit, see Fig. 16, Col 18, lines 29-33}, and an element value corresponding to an i” row anda j° column includes a value indicating whether there is a traffic conflict {“parity check matrix” consisting of rows and columns as claimed, see Fig. 16, Col 18, lines 4-13} between the i” transaction and the i transaction, and  wherein i and j are natural numbers >= 1 and <= the number of transactions {“corrected data array”, see Fig. 16, Col 18, lines 35-37}.

Referring to claims 12-13 are data process method claims reciting claim functional language to the device claim of claims 1-5, respectively, thereby rejected under the same rationale as claims 1-5 recited above. 

Referring to claims 19-20 are device claims reciting claim functional language to the device claim of claims 1-5, respectively thereby rejected under the same rationale as claims 1-5 recited above. 

Allowable Subject Matter
Claims 6-11, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references applicable as 103 art for selecting transactions over a bus as recited in claims 1: US 20210001810 A1, US 20160028985 A1, US 20030101307 A1, US 6185629 B1, US 4555595 A, US 4471169 A, US 4443663 A, and US 4282583 A.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184